                                                            Case 8:20-cv-01929-CJC-ADS Document 28 Filed 12/22/20 Page 1 of 3 Page ID #:57


                                                             1   JOHN E. PEER - State Bar No. 95978
                                                                 jpeer@wpdslaw.com
                                                             2   DOUGLAS R. GREER - State Bar No. 129987
                                                                 dgreer@wpdslaw.com
                                                             3   WOOLLS PEER DOLLINGER & SCHER
                                                                 A Professional Corporation
                                                             4   One Wilshire Building
                                                                 624 South Grand Avenue, 22nd Floor
                                                             5   Los Angeles, California 90017
                                                                 Telephone: (213) 629-1600
                                                             6   Facsimile: (213) 629-1660
                                                             7 Attorneys for
                                                               A-ONE COMMERCIAL INSURANCE
                                                             8 RISK RETENTION GROUP, INC.

                                                             9
                                                                                          UNITED STATES DISTRICT COURT
                                                            10
                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                            11
One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                            12
                                                                 A-ONE COMMERCIAL INSURANCE                      Case No.: 8:20-cv-01929-CJC(ADSx)
                                                            13   RISK RETENTION GROUP, INC,
              Los Angeles, California 90017




                                                                                                                 Assigned to Judge, Cormac J. Carney;
               A Professional Corporation




                                                            14               Plaintiff,                          Magistrate Judge, Autumn D. Spaeth
                                                            15    v.
                                                                                                                 RESPONSE TO ORDER TO SHOW
                                                            16 UNITED CLEAN TRUCKS, INC.;                        CAUSE RE DISMISSAL OF
                                                               FRANCISCO JESUS ARRIERAN, an                      ACTION FOR FAILURE TO
                                                            17 individual; ALAIN MONTOYA                         PROSECUTE
                                                               ARBOLEDA, an individual; and
                                                            18 MICHAEL HONG LE, an individual,

                                                            19               Defendants.
                                                            20

                                                            21         Plaintiff A-One Commercial Insurance Risk Retention Group, Inc. (“A-One”)
                                                            22   responds as follows to the Court's Order to Show Cause Re: Dismissal for Lack of
                                                            23   Prosecution [Doc. #24]:
                                                            24         This is an action for declaratory relief. It arises out of a bodily injury claim
                                                            25   asserted by defendant Michael Hong Le against defendants United Clean Trucks
                                                            26   (“UCT”), and Alain Montoya Arboleda (“Arboleda”) in Los Angeles County Superior
                                                            27   Court Case No. 20STCV28278. ) Plaintiff A-ONE issued Motor Carrier Liability
                                                            28   Insurance Coverage policy A-ONE 2019-2295 to UCT covering the period from April

                                                                                                             1
                      794596.1                                                                                              [RESPONSE TO OSC RE DISMISSAL]
                                                            Case 8:20-cv-01929-CJC-ADS Document 28 Filed 12/22/20 Page 2 of 3 Page ID #:58


                                                             1   1, 2019 to April 1, 2020. A-ONE contends that because the vehicles involved in the
                                                             2   Le accident were not “Specifically Described ‘Autos’” as required in A-One’s policy,
                                                             3   the provisions of A-One’s policy preclude any duty to defend Arboleda, UCT or its
                                                             4   owner and sole officer Francisco Arrieran for any of the claims alleged in the
                                                             5   Underlying Action. A-ONE further believes that the failure of UCT to cooperate in
                                                             6   the investigation and defense of the Underlying action further precludes any
                                                             7   obligation to defend or indemnify any party under the policy.
                                                             8         Plaintiff filed its complaint in the present action on October 6, 2020. [Doc. #1.]
                                                             9   The summons and complaint were served on Defendant Francisco Jesus Arrieran on
                                                            10   October 16, 2020. [Docs. #16 and #23.] Pursuant to Federal Rules of Civil Procedure,
                                                            11   Rule 12 (A) defendant Arrieran’s answer was due on November 6, 2020.
One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                            12         Plaintiff served the summons and complaint on defendant United Clean
                                                            13   Trucks, Inc. on November 9, 2020. [Docs. #16 and #25] Pursuant to the Court’s
              Los Angeles, California 90017
               A Professional Corporation




                                                            14   Order of November 19, 2020, United Clean Truck, Inc.’s answer was due on
                                                            15   December 10, 2020. [Doc. # 19.]
                                                            16         After several attempts to serve Defendant’s Le and Arboleda at their last known
                                                            17   addresses, plaintiffs filed Declarations of Due Diligence for both defendants. (Docs.
                                                            18   #17 and #18.) On November 20, 2020, the Court issued an Order to Show Cause Re
                                                            19   Partial Dismissal of Action. [Doc. # 20.]
                                                            20         On November 25, 2020, Plaintiff filed its Request for Entry of Default of
                                                            21   Defendant Arrieran. [Doc. # 21.] However, on November 30, 2020, the Court issued a
                                                            22   Notice of Deficiency re Plaintiff’s Request for Entry of Default, as the proof of
                                                            23   service of summons filed by plaintiff did not reference the statute approving the
                                                            24   method of service. [Doc. # 22.] On December 7, 2020, Plaintiff filed a revised proof
                                                            25   of service of summons on Defendant Arrieran. [Doc. # 23.]
                                                            26         On December 15, 2020, the Court issued its present Order To Show Cause
                                                            27   Re Dismissal For Lack Of Prosecution. [Doc. # 24.] On December 18, 2020, Plaintiff
                                                            28   filed a revised proof of service of summons on United Clean Trucks, Inc. [Doc. # 25.]

                                                                                                             2
                      794596.1                                                                                            [RESPONSE TO OSC RE DISMISSAL]
                                                            Case 8:20-cv-01929-CJC-ADS Document 28 Filed 12/22/20 Page 3 of 3 Page ID #:59


                                                             1         Additionally, defendant Michael Hong Le was finally served with the summons
                                                             2   and complaint on December 18, 2020, after a new address for him was discovered
                                                             3   through internet investigation. [Doc. # 26.] Mr. Le’s answer is due on January 8,
                                                             4   2020, pursuant to Federal Rules of Civil Procedure, Rule 12 (A).
                                                             5         As neither Defendant Francisco Jesus Arrieran nor Defendant United Clean
                                                             6   Trucks, Inc. have made an appearance in this action, Plaintiff filed a Request for Entry
                                                             7   of Default for both defendants on December 21, 2020. [Doc. # 27.]
                                                             8         Plaintiff, in order to have all parties to the underlying action bound by the
                                                             9   Court’s ruling regarding insurance coverage for the claims asserted therein, has made
                                                            10   further attempts to serve Defendant Arboleda. However, he has not been located at
                                                            11   the addresses Plaintiff has obtained.
One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                            12         As Defendant Michael Hong Le has now been located and served, Plaintiff asks
                                                            13   that he not be dismissed from this action. Further, since the 90-day period for service
              Los Angeles, California 90017
               A Professional Corporation




                                                            14   has not expired, and in the interests of bringing all of the pertinent individuals into this
                                                            15   action, Plaintiff requests that the Court defer the dismissal of Defendant Arboleda and
                                                            16   allow Plaintiff to make further efforts to locate and serve him with the summons and
                                                            17   complaint in this action.
                                                            18         Respectfully submitted,
                                                            19

                                                            20   December 22, 2020,                               WOOLLS PEER DOLLINGER & SCHER
                                                                                                                  A Professional Corporation
                                                            21

                                                            22
                                                                                                                  _/s/ Douglas A. Greer ______________
                                                            23                                                     JOHN E. PEER
                                                            24                                                     DOUGLAS A. GREER
                                                                                                                  Attorneys for Plaintiff A-ONE COMMERCIAL
                                                            25                                                    INSURANCE RISK RETENTION GROUP,
                                                                                                                  INC.
                                                            26

                                                            27

                                                            28


                                                                                                              3
                      794596.1                                                                                               [RESPONSE TO OSC RE DISMISSAL]
